234 F.2d 959
Joseph SACHS, doing business as Atlantic Liquor Wholesalers, Plaintiff-Appellant,v.BROWN-FORMAN DISTILLERS CORPORATION, Defendant-Appellee.
No. 358.
Docket 23936.
United States Court of Appeals Second Circuit.
Argued May 17, 18, 1956.
Decided June 29, 1956.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Plaintiff, a liquor wholesaler, appeals from a judgment of the District Court dismissing his complaint based on alleged violations of the Robinson-Patman Act, 15 U.S.C. § 13(a), and the Alcoholic Beverage Control Law of the State of New York, McK.Consol.Laws, c. 3-B, § 101-b, subd. 2(a).
Krause, Hirsch, Levin & Heilpern, New York City (Sydney Krause and Charles Singer, New York City, of counsel), for plaintiff-appellant.
White & Case, New York City (Thomas Kiernan and Ernest A. Fintel, New York City, of counsel), for defendant-appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Weinfeld, reported at 134 F. Supp. 9.